Citation Nr: 9919380	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.   96-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for bladder cancer as a 
result of exposure to herbicides.

2.  Entitlement to an increased evaluation for service 
connected schizophrenic reaction, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from February 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By means of a decision dated in February 1997, 
the Board remanded this claim for further development.  A 
subsequent decision by the RO has continued to deny the 
claim.

In part, the remand requested that the RO clarify whether the 
appellant would like a hearing.  Through written 
correspondence dated January 1996 he had requested a hearing 
at the RO and the Board.  He failed to report for a Travel 
Board hearing scheduled in December 1996, having previously 
withdrawn his request for a Travel Board hearing.  In May 
1996, he indicated that, instead, he wanted a hearing before 
the Board in Washington D.C.  In March 1997, the RO through 
written correspondence asked the appellant to inform the RO 
as to whether he wanted a hearing.  The record does not 
reflect that he sent any type of correspondence concerning 
this matter. 


FINDINGS OF FACT

1.  The appellant reportedly had active service in the 
Republic of Vietnam during the Vietnam era.

2.  There is no medical evidence of record that shows that 
bladder cancer has a causal nexus with his military service.

3.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

4.  The evidence shows that the impairment in social and 
occupational functioning due to schizphrenia is moderate.


CONCLUSIONS OF LAW

1.  A well-grounded claim for entitlement to service 
connection for bladder cancer as a result of exposure to 
Agent Orange during service has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).

2.  The criteria for an increased rating in excess of 50 
percent for schizophrenic reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 9204 
(1996-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The appellant reportedly served in the Republic of Vietnam 
during the Vietnam War Era.

There appellant's claims file was lost and rebuilt in 
December 1995.  The file does not contain service medical 
records.  However, the RO granted service-connection for 
schizophrenic reaction in a September 1976 rating decision.  

VA medical records show that the appellant was diagnosed with 
bladder cancer in early 1993.   In May 1993, it was reported 
that he had periods of anxiety and depression that started 
the same time he was found to have a tumor of his bladder.  

A March 1998 VA mental disorder examination notes that the 
appellant had not undergone psychiatric hospitalization in 
years.  His history indicates he was divorced, lived alone, 
and was not on psychotropic medication.  It had been ten 
years since he had been able to be fully gainfully employed.  
He had a part-time job selling footwear, but had not been 
able work due to a broken car.  Before his military career he 
graduated from high school and college and taught school.  
Upon examination, he claimed that his nerves were okay.  He 
had "sort of a blunted affect." His speech was spontaneous, 
but slow.  He had difficulty articulating his thoughts.  At 
times he appeared to be preoccupied.  He denied delusions or 
hallucinations.  He denied alcohol abuse or drug use.  He was 
well oriented.  His memory was fair.  He appeared to be 
competent.  The Axis IV severity of psychosocial stressors 
was between moderate and moderately severe.  His global 
assessment of functioning score (GAF) was 60.  Th examiner 
indicated that the appellant had flat affect, circumstantial 
speech, no friends, difficulty making both ends meet, and was 
not able to work.

In March 1998 the appellant stated that his condition had 
worsened, and he claimed to have received treatment for his 
condition at VAMC Tuskegee.  However, the RO  requested 
treatment records from VAMC Tuskegee in October 1998.  VAMC 
Tuskegee in October 1998 indicated that it did not have 
additional medical records on him.

Service-Connection for Bladder 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  There are some disabilities, 
including malignant tumor, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era, and who has any of the 
diseases listed in the regulation regarding presumptive 
service connection, shall be presumed to have been exposed 
during such service to an herbicide agent, to include "Agent 
Orange," unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  The 
diseases for which service connection may be presumed based 
on exposure to an herbicide agent under 38 C.F.R. § 3.309(e) 
are as follows: Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, Multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subarcuate 
peripheral neuropathy, Porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  "Note 1" provides that the term "soft-
tissue sarcoma" includes the following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
Proliferating (systemic) angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon sheath
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (the Court) has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. at 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
The veteran as a layperson is not competent to provide such 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Court has also stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza, 7 Vet. App. 498, 506 (1995); see 
also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).

There is no medical evidence of bladder cancer until many 
years after service.  Further, bladder cancer is not among 
the diseases for which service connection may be presumed 
pursuant to 38 C.F.R. § 3.309(e).  Finally, the appellant has 
not submitted medical opinion linking bladder cancer to 
herbicide exposure in the Republic of Vietnam or to any other 
incident of his active service.  Thus, his claim for service-
connection for bladder cancer as a result of exposure to 
herbicides must be denied as not well grounded.

Increased Rating for Schizophrenic Reaction

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA 
examination for his schizophrenic reaction.  Those records do 
not reveal additional sources of relevant information that 
may be available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.  

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The severity of the appellant's service connected psychiatric 
disorder is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9402 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  In November 1996, new regulations were 
issued with respect to the criteria to be considered in 
schizophrenic cases.  The RO has considered this claim under 
the old rating criteria and the new criteria, and the Board 
will do likewise. "[W]here the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should... apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308,313 (1991).  
Pursuant to Karnas, the Board finds that the appellant is 
entitled to have his claim reviewed under the regulations in 
effect both prior to and after November 1996.

Under the rating schedule in effect prior to November 7, 
1996, the appellant is currently in receipt of a 50 percent 
evaluation, which is warranted when the ability to establish 
effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels had to be 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and demonstrably unable to 
obtain or retain employment. 38 C.F.R. § 4.132, DC 9204 
(1996).

Under the amended Rating Schedule, effective November 7, 
1996, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted under the criteria of DC 
9204 when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicide ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 61 Fed. 
Reg. 52,695-702 (October 8, 1996)38 C.F.R. § 4.130, DC 9204 
(1998).

The medical evidence shows that at the present time, the 
schizophrenia results principally in flattened affect, 
circumstantial speech and fair memory.  The appellant 
reported that he had no friends, difficulty making both ends 
meet, and was not able to work.  However, he was fully 
oriented and and exhibited no active psychotic symptoms.  In 
the Board's judgment, the schizophrenia caused no more than 
considerable social and industrial impairment.  Accordingly, 
the Board concludes that under the schedular criteria in 
effect prior to November 7, 1996, the appellant was 
adequately rated at 50 percent.  

As to the criteria in effect after November 7, 1996, the 
evidence indicates that the appellant is appropriately 
evaluated at 50 percent.  That is, he shows symptoms such as 
flattened affect, slowed speech, impairment of memory and 
difficulty in establishing and maintaining effective work and 
social relationships.  
On the other hand, he does not exhibit symptoms as suicide 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial disorientation 
or neglect of personal appearance and hygiene.  Therefore, a 
higher rating under the amended criteria is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt as required by 
law and VA regulations.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102, 4.3 (1998).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service-connection for bladder cancer as a 
result of exposure to herbicides is denied.

Entitlement to an increased evaluation for service connected 
schizophrenic reaction, currently evaluated as 50 percent 
disabling is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

